Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving an indication of a first activity associated with a first user, wherein the first activity is related to an entity; generating, by the one or more processors, a request for further information about the first activity; determining a particular time to send the request, wherein the particular time corresponds to an activity type of the first activity; sending, to a first client system of the first user, a request for further information about the activity at the determined particular time; receiving, from the first user, a response with the further information; retrieving contacts of the first user in the online social network; determining that one or more of the retrieved contacts are currently engaged in one or more second activities on the online social network related to the entity; receiving one or more notifications for the first user, wherein the one or more notifications are related to the activity and are generated by the determined one or more contacts based on the current engagement with the one or more second activities; and sending, to the determined one or more contacts, respectively, a recommendation for the entity based on the received further information and the received one or more notifications (claims 1, 13, and 17); the request for further information about the activity comprises a request to perform an action associated with the first concept node (claim 3); the one or more second activities are actions taken on the online social network by the one or more contacts with respect to the first concept node (claims 5, 15, and 18);  determining that the first user may be able to provide the further information based on a type of the first activity (claim 8); generating content of the recommendation based on the received further information (claims 9 and 16); the content of the recommendation is further based on information associated with the first activity (claims 10, 16, and 19); the recommendation comprises an advertisement, a sponsored story, a recommendation, or a suggestion (claim 11); and the social activities comprise a same type as a type of the first activity (claim 12).  
As drafted, these limitations specify a process that, under the broadest reasonable interpretation, covers both managing personal behavior or relationships or interactions between people and advertising, marketing, or sales activities or business relationships.  In fact, the applicants disclose that their “social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.  (Spec, ¶. 3 (emphases added).)  
This judicial exception is not integrated into a practical application.  In particular, Claims 2, 4, 6, 7, 14, 15, and 18 recite the entity is represented by a first concept node of a social graph of the online social network; storing the received further information in association with the first concept node in the social graph; the first user is represented by a first user node of the social graph; and storing the first activity in association with an edge connecting the first concept node and the first user node in the social graph.  This representing/storing is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity.
The claims add that “one or more processors associated with one or more computing devices of an online social network” (claim 1); “one or more processors” (claim 13); “a first client system” and “one or more second client systems” (claims 1, 13, and 17); “[o]ne or more computer-readable non-transitory storage media embodying software,” (claim 13); and “one or more processors associated with one or more computer servers associated with a social networking system; and a memory coupled to the processors comprising instructions executable by the processors” (claim 17) performs the aforementioned operations.  The computing devices, processors, storage medium, and memory are recited at a high level of generality, and merely automate the operations.  
The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of using computing devices, processors, storage medium, and memory amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.

Response to Arguments
The arguments have been fully considered.  The applicants argue that “Claims 1-19 merely involve, and only in part, what could be argued to be a process of managing personal behavior or relationships or interactions, which is insufficient to render an invention patent ineligible.”  (Resp. 9.)  They add that “the claims recite determining a particular time to send the request, wherein the particular time corresponds to an activity type of the first activity and determining, by the one or more processors, that one or more of the retrieved contacts are currently engaged in one or more second activities on the online social network related to the entity.”  (Id. at 10.)  “[T]he claims provide a specific way of sending a recommendation to selected contacts of a first user based on activities and responses of the first user by requesting information about the first user's activity at a particular time, selecting the first user's contacts based on whether they are currently engaged in activities on a social network related to an entity associated with the first user's activity, and sending a recommendation for the entity to the selected contacts so that the recommendation is more relevant and socially meaningful to the selected contacts of the first user.”  (Id. at 13.)     
As aforementioned, however, the claim imitations organize human activities rather than improving technology.  No technical details of the argued determining operations are claimed.  Claiming such details may overcome the eligibility rejection.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 8-11, 13, 16, 17, and 19 are rejected as being unpatentable over US 20100262658 (Mesnage) in view of US 20120109745 (Bhamidipati).
Regarding claim 1, Mesnage teaches or suggests a method comprising, by one or more one or more processors associated with one or more computing devices of an online social network (¶¶ 32, 84): 
receiving, by one or more one or more processors, an indication of a first activity associated with a first user, wherein the first activity is related to an entity (¶¶ 6, 31, 65); 
generating, by the one or more processors, a request for further information about the first activity (¶¶ 56, 85-86);
determining a particular time to send the request, wherein the particular time corresponds to an activity type of the first activity (¶ 86 end of the film);
sending, to a first client system of the first user, a request for further information about the activity at the determined particular time (¶¶ 56, 85-86); 
receiving, from the first client system of the first user, a response with the further information (¶¶ 60, 86);
retrieving, by the one or more one or more processors, contacts of the first user in the online social network (¶¶ 33, 38);
and sending, by the one or more one or more processors, to one or more second client systems of the determined one or contacts, a recommendation for the entity based on the received further information (¶ 81). 
Mesnage does not expressly disclose determining, by the one or more processors, that one or more of the retrieved contacts are currently engaged in one or more second activities on the online social network related to the entity; receiving, by the one or more processors, one or more notifications for the first user, wherein the one or more notifications are related to the first activity and are generated by the determined one or more contacts based on the current engagement with the one or more second social activities; and sending, by the one or more processors, to one or more second client systems of the determined one or more contacts, respectively, a recommendation for the entity based on the received one or more notifications.
Bhamidipati teaches or suggests determining, by one or more processors, that one or more of users are currently engaged in one or more second activities on the online social network related to an entity; receiving, by the one or more processors, one or more notifications for a first user, wherein the one or more notifications are related to an activity of the first user and are generated by the one or more users based on the current engagement with the one or more second activities; and sending, by the one or more processors, to one or more second client systems of the one or more users, respectively, a recommendation for the entity based on the received one or more notifications (¶ 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mesnage’s recommendations and Bhamidipati notifications for determining, by the one or more processors, that one or more of the retrieved contacts are currently engaged in one or more second activities on the online social network related to the entity; receiving, by the one or more processors, one or more notifications for the first user, wherein the one or more notifications are related to the first activity and are generated by the determined one or more contacts based on the current engagement with the one or more second social activities; and sending, by the one or more processors, to one or more second client systems of the determined one or more contacts, respectively, a recommendation for the entity based on the received one or more notifications.  A reason to so would have been to send recommendations only to contacts who would be presently interested in the recommendations.
Regarding claim 8, the aforementioned combination teaches or suggests determining that the first user may be able to provide the further information based on a type of the event  (Mesnage ¶¶ 31, 56).
Regarding claim 9, the aforementioned combination teaches or suggests generating content of the recommendation based on the received further information (Mesnage ¶ 81).
Regarding claim 10 , the aforementioned combination teaches or suggests the content of the recommendation is further based on information associated with the event (Mesnage ¶ 81).
Regarding claim 11, the aforementioned combination teaches or suggests the recommendation comprises an advertisement, a sponsored story, a recommendation, or a suggestion (Mesnage ¶ 81).
Regarding claims 13, 16, 17, and 19, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the aforementioned operations (Mesnage ¶¶ 84, 90).
Claims 2-7, 12, 14, 15, and 18 are rejected as being unpatentable over US 20100262658 (Mesnage) in view of US 20120109745 (Bhamidipati) further in view of US 20140047023 (Baldwin).
Regarding claim 2, Mesnage does not expressly disclose the entity is represented by a first concept node of a social graph of the online social network.
Baldwin teaches or suggests an entity is represented by a first concept node of a social graph of an online social network (¶ 29).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mesnage’s recommendations, Bhamidipati notifications, and Baldwin’s social graph so the entity is represented by a first concept node of a social graph of the online social network.  A reason to so would have been to enable visualization of relationships.
Regarding claim 3, the aforementioned combination teaches or suggests the request for further information about the first activity comprises a request to perform an action associated with the first concept node (Mesnage ¶ 86, Baldwin ¶ 29).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 4, the aforementioned combination teaches or suggests storing the received further information in association with the first concept node in the social graph (Mesnage ¶ 86, Baldwin ¶ 29).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 5, the aforementioned combination teaches or suggests the one or more second activities are actions taken on the online social network by the one or more contacts with respect to the first concept node. (Mesnage ¶ 86; Baldwin ¶¶ 29, 45).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 6, the aforementioned combination teaches or suggests the first user is represented by a first user node of the social graph (Baldwin ¶ 29).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 7, the aforementioned combination teaches or suggests storing the first activity in association with an edge connecting the first concept node and the first user node in the social graph (Baldwin ¶ 29).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 12, the aforementioned combination teaches or suggests the one or more second activities comprise a same type as a type of the first activity (Baldwin ¶ 45).  The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claims 14, 15, and 18, the aforementioned combination teaches or suggests the limitations of the claim(s) as explained supra, mutatis mutandis.

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 7657600 provides a method of replying to a user electronic mail (email) message sent from a user within a system that processes incoming user email messages and delivers responses to these incoming user email messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448